Cite as 2014 Ark. App. 709


                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                     No. CR-13-1119



                                                 Opinion Delivered   December 17, 2014

 ADAM DOUGLAS ROE                       APPEAL FROM THE CRITTENDEN
                              APPELLANT COUNTY CIRCUIT COURT
                                        [NO. CR-2011-641]
 V.
                                                 HONORABLE DAVID GOODSON,
 STATE OF ARKANSAS                               JUDGE
                                 APPELLEE
                                                 AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED

                          BRANDON J. HARRISON, Judge

      Adam Roe appeals from the revocation of his probation and resulting sentence of

three years’ imprisonment. Roe’s attorney has filed a no-merit brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Ark. Sup. Ct. R. 4-3(k)(1) (2013), along with a

motion to withdraw as counsel, asserting that there is no issue of arguable merit for an

appeal. The clerk of our court mailed a certified copy of counsel’s motion and brief to

Roe in accordance with Ark. Sup. Ct. R. 4-3(k)(2), informing him of his right to file pro

se points for reversal. Roe has not filed pro se points for reversal, and the State has not

filed a brief. We grant the motion to withdraw and affirm.

       The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885
S.W.2d 904 (1994). Based on our review of the record for potential error pursuant to

Anders and the requirements of Rule 4-3(k), we hold that Roe’s appeal is wholly without
                                             1
                              Cite as 2014 Ark. App. 709


merit. Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark.

App. 301, 700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s

motion to withdraw and affirming the court’s revocation.

      Affirmed; motion to withdraw granted.

      VAUGHT and BROWN, JJ., agree.

      Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

      No response.




                                           2